THIS case came before the judges in the form of a petition or complaint against the prothonotary, for refusing the plaintiif a writ under the seal of the court of common pleas.
The petitioner in this case stated in his petition, that having, as he conceived, a good cause of action against the late chief justice, while he sat on the South Carolina bench, before his advancement to the chief justiceship of the United States for some opinion he had delivered in court, had determined on bringing his action for damages against him, and for that purpose had applied to the different gentlemen of the bar to commence the action, but that they had all refused to be concerned in it. He then stated, that he had resolved on bringing it in propria persona, and for that purpose had applied to the prothonotary of Charleston district for a writ under the seal of the court, in common form, to call the defendant to answer in damages for the said supposed injury, but that he had been refused such writ, which he said was a denial of justice, and therefore prayed the aid of the court on this behalf, and that the usual process might be awarded him.
It was intimated to the judges, that the petitioner at times was in a deranged situation j but as that was rather a *70doubtful point, they thought it best to declare their opinion upon the subject, lest it might possibly be supposed, that as it concerned one of the members of their body, they had declined giving any opinion as to the prayer of the petition. They therefore gave it as their unanimous opinion, that the prothonotary of the court of common pleas had acted judiciously and properly in refusing the petitioner the process, as he had no cause of action, by his own statement. That it was a well known rule of law, “ that no suit will lie against a judge for any opinion delivered by him in his judicial capacity, either supreme or subordinate. But that he was liable for misdemeanors in office, and subject to impeachment for misconduct, if he had misbehaved; of which, however, there did not appear to have been the shadow of grounds on the present occasion.
The petition, therefore, and the motion founded upon it, were dismissed as frivolous and without foundation.
All the Judges present.